Exhibit 10.1

 

[g184661kgi001.jpg]

 

815 Chestnut Street · North Andover, MA · 01845-6098 · Tel. (978) 688-1811

 

June 15, 2009

 


MR. JOSH C. FU

No 52 Tomson Golf Villas, No 1 Long Dong Avenue

Pu Dong District, Shanghai, 201203 PRC

 

Dear Josh:

 

This letter agreement confirms your resignation of employment with Watts Water
Technologies, Inc. and (if and when applicable) all of its subsidiaries
(including, in particular, its Asia/China subsidiaries) (collectively, the
“Company”), and your resignation from any and all other offices or positions you
officially or unofficially hold with respect to any divisions or business units
of the Company.  In connection with your resignation, you are eligible to
receive the listed severance benefits described in the “Description of Severance
Benefit” attached to this letter agreement as Attachment A if you sign and
return this letter agreement to Gregory Michaud, EVP of Human Resources at 815
Chestnut Street, North Andover MA 01845 or by fax to 978-689-6023, by July 8,
2009 and it becomes binding between you and the Company.  By signing and
returning this letter agreement and not revoking your acceptance, you will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 3.  Therefore, you are
advised to consult with an attorney before signing this letter agreement and you
have been given more than twenty-one (21) days to do so.  If you sign this
letter agreement, you may change your mind and revoke your agreement during the
seven (7) day period after you have signed it.  You must deliver a written
notice of such revocation to Gregory Michaud at the Company.  If you do not so
revoke, this letter agreement will become a binding agreement between you and
the Company upon the expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by July 8, 2009 or if
you timely revoke your acceptance in writing, your employment with the Company
will be terminated and you will not receive any severance benefits from the
Company.  You will, however, receive payment as soon as administratively
feasible for any wages and unused vacation time accrued through the Resignation
Date.  Also, regardless of signing this letter agreement, you may elect to
continue receiving group sponsored health insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq.  You shall pay all premium costs for
“COBRA” on a monthly basis for as long as, and to the extent that, you remain
eligible for COBRA continuation.  You should consult the COBRA materials to be
provided by the Company for details regarding these benefits.  All other
benefits, including life insurance and long-term disability insurance, will
cease upon your Resignation Date.

 

Watts Water Technologies, Inc.

 

--------------------------------------------------------------------------------


 

All unvested stock options will be cancelled and all unvested shares of
restricted stock will be forfeited to the Company on the Resignation Date.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

 

1.               Resignation Date — Your effective date of resignation from the
Company will be the date you sign this letter agreement (the “Resignation
Date”).

 

2.               Description of Severance Benefits — The severance benefits paid
to you if you timely sign and return this letter agreement and do not revoke
your acceptance are described in the “Description of Severance Benefit” attached
as Attachment A (the “severance benefit”).  In connection with the severance
benefit provided to you pursuant to this letter agreement, the Company shall
withhold and remit to the tax authorities the amounts required under all
applicable laws, and you shall be solely and ultimately responsible for all
applicable taxes with respect to such severance benefits under all applicable
laws.  You acknowledge that you are not relying upon advice or representation of
the Company with respect to the tax treatment of any of the severance benefits
set forth in Attachment A.

 

3.               Release — In consideration of the payment of the severance
benefit, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Watts Water Technologies, Inc., and its respective, officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities), and
all employee benefit plans and plan fiduciaries (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that you ever had or now have (or may have)
against the Released Parties, including, but not limited to, any and all claims
arising out of your employment (legal or de-facto) with and/or separation from
the Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et. seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. 1514(A), the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq., the Employee

 

--------------------------------------------------------------------------------


 

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.,
Executive Order 11246, and Executive Order 11141, all as amended; all claims
arising out of the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B,
§ 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I,
the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C,
the Massachusetts Labor and Industries Act, M.G.L. c. 149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, M.G.L. c. 149, § 52D, all as amended; all common law claims including, but
not limited to, actions in tort, defamation and breach of contract; all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options; and any claim
or damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory,  any federal,
state or local statute or ordinance or any laws or regulations of the People’s
Republic of China (“PRC”) not expressly referenced above; provided, however,
that nothing in this letter agreement: (a) prevents you from filing, cooperating
with or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that you acknowledge that you may not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding); or (b) waives any rights you have to receive your accrued
benefits under the Company’s Pension Plan in accordance with its respective
terms.

 

4.               Non-Disclosure and Confidential Information — You agree that
you will keep confidential all non-public information concerning the Company or
any of the Released Parties that you acquired during the course of your
employment with the Company and all developments and inventions.  You further
agree to comply with any obligations regarding confidential information,
non-solicitation, non-competition and inventions set forth in any agreements
previously entered into by you with the Company or its predecessors. Such
provisions and obligations shall remain in effect notwithstanding this letter
agreement and the ending of your employment.  You acknowledge that during the
course of your employment with the Company you have acquired knowledge of,
and/or had access to, trade secrets, confidential and proprietary information of
the Company and of third parties which is subject to confidentiality and other
agreements by and between the Company and those third parties (“Confidential
Information”).  Such Confidential Information, includes, but is not limited to:
financial and pricing information; business, research, and new product plans and
strategies; patent applications and invention disclosures; yields, designs,
efficiencies, and capacities of production methods, processes, facilities and
systems at the Company and its contractors; customer and vendor lists, key
contacts, habits, and product and purchasing plans; marketing information, plans
and strategies; existing and anticipated agreements with customers, vendors, and
other third parties; product design and related information; information
regarding the

 

--------------------------------------------------------------------------------


 

Company employees, their projects, and their salaries, benefits and other
personnel information.  You agree that you will not use or disclose to others
any Confidential Information.

 

5.               Non-Solicitation of Employees - You agree that for a period of
9 months following the termination of your employment with the Company you shall
not directly or indirectly, personally or through others, solicit or attempt to
solicit (on your own behalf or on behalf of any other person or entity) the
employment or termination of any employee or consultant of the Company or any of
the Company’s parents, subsidiaries, or affiliates.  This provision shall not
apply to employees of the Company or of the Company’s subsidiaries, or
affiliates that have been terminated for a period of six months or longer.

 


6.              NON-COMPETITION AND NON-SOLICITATION OF CUSTOMERS.  IN YOUR
EMPLOYMENT WITH THE COMPANY, YOU HAVE DEVELOPED OR MAY HAVE HELPED DEVELOPED,
HAVE ACCESS TO AND LEARN SIGNIFICANT SECRET, CONFIDENTIAL, AND PROPRIETARY
INFORMATION RELATING TO THE BUSINESS OF THE COMPANY.  IN ADDITION, YOU HAVE BEEN
OR WERE PROVIDED WITH CONTACT WITH CUSTOMERS, PROSPECTIVE CUSTOMERS, SUPPLIERS
AND OTHER VENDORS OF THE COMPANY.  YOU HAVE BEEN EXPECTED TO DEVELOP GOOD
CUSTOMER AND/OR VENDOR RELATIONSHIPS, AS WELL AS INTIMATE KNOWLEDGE REGARDING
THE COMPANY’S TECHNOLOGY, PRODUCTS, SERVICES, SYSTEMS, METHODS, AND OPERATIONS.


 


YOU ALSO ACKNOWLEDGE THAT THE COMPANY HAS INVESTED SUBSTANTIAL RESOURCES AND
TIME TO DEVELOPING THE TECHNOLOGY, PRODUCTS, SERVICES, SYSTEMS, METHODS, AND
OPERATIONS, ALL OF WHICH ARE HIGHLY VALUABLE ASSETS TO THE COMPANY.  YOU AGREE
THAT THE COMPANY HAS SPENT AND WILL CONTINUE TO SPEND SUBSTANTIAL EFFORT, TIME,
AND RESOURCES IN DEVELOPING AND PROTECTING ITS TECHNOLOGY, PRODUCTS, SERVICES,
SYSTEMS, METHODS, AND OPERATIONS, AND RELATIONSHIPS WITH ITS CUSTOMERS AND
VENDORS.  YOU ALSO AGREE THAT THE COMPANY’S COMPETITORS WOULD OBTAIN AN UNFAIR
ADVANTAGE IF YOU WERE TO DISCLOSE THE COMPANY’S CONFIDENTIAL INFORMATION (AS
DEFINED BELOW) TO A COMPETITOR, USED IT ON A COMPETITOR’S BEHALF, OR IF YOU WERE
ABLE TO EXPLOIT THE RELATIONSHIPS YOU DEVELOPED IN YOUR ROLE WITH THE COMPANY TO
SOLICIT BUSINESS ON BEHALF OF A COMPETITOR.


 


ACCORDINGLY, YOU AGREE THAT:


 


A) YOU SHALL NOT, FOR A PERIOD OF 9 MONTHS AFTER THE TERMINATION OF YOUR
EMPLOYMENT FOR ANY REASON, DIRECTLY OR INDIRECTLY, ON YOUR OWN BEHALF, OR AS AN
EMPLOYEE, REPRESENTATIVE OR AGENT OF A THIRD PARTY, BY OWNERSHIP OR ANY TYPE OF
INTEREST IN ANY BUSINESS ENTERPRISE, OR BY ANY OTHER MEANS WHATSOEVER, ENGAGE IN
ANY BUSINESS IN THE PRC THAT DESIGNS, MANUFACTURES OR SELLS WATER-BASED HEATING,
VENTILATION OR AIR CONDITIONING (“HVAC”) PRODUCTS, WATER DISTRIBUTION PRODUCTS,
WATER SAFETY PRODUCTS OR FLOW CONTROL PRODUCTS PRIMARILY FOR THE HVAC, WATER
DISTRIBUTION, WATER QUALITY, WATER SAFETY, WATER FLOW CONTROL OR WATER
CONSERVATION MARKETS (COLLECTIVELY, A “COMPETITOR’S BUSINESS”), OR


 

--------------------------------------------------------------------------------



 


BECOME ASSOCIATED WITH OR RENDER SERVICES TO A COMPETITOR’S BUSINESS SO ENGAGED.


 


B) FOR A PERIOD OF 9 MONTHS AFTER TERMINATION OF YOUR EMPLOYMENT FOR ANY REASON
(WHETHER WITH OR WITHOUT CAUSE) YOU SHALL NOT, DIRECTLY OR INDIRECTLY, CALL UPON
OR SOLICIT ANY COMPANY CUSTOMER FOR ANY PURPOSE OR BUSINESS THAT IS COMPETITIVE
WITH THE COMPANY’S BUSINESS, NOR SHALL YOU PERMIT A COMPETITOR’S BUSINESS
CONTROLLED DIRECTLY OR INDIRECTLY BY YOU TO DO SO.  MERE OWNERSHIP AS A PASSIVE
INVESTOR OF NOT MORE THAN FIVE PERCENT (5%) OF THE SECURITIES OF A CORPORATION
OR OTHER BUSINESS ENTERPRISE SHALL NOT BE DEEMED CONTROL OF OR AN ASSOCIATION
WITH SUCH CORPORATION OR ENTERPRISE FOR PURPOSES OF THIS AGREEMENT.


 

You agree that these restrictions are reasonable, no greater than what is
required to protect the Company’s legitimate interests with respect to trade
secrets, confidential information and customers, and customer relationships, and
do not impair or prevent you from earning a living.

 


IT IS THE INTENTION OF THE PARTIES TO RESTRICT YOUR ACTIVITIES ONLY TO THE
EXTENT NECESSARY FOR THE PROTECTION OF THE COMPANY’S LEGITIMATE BUSINESS
INTERESTS. TO THE EXTENT THAT THIS RESTRICTIVE COVENANT OF THIS LETTER AGREEMENT
SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT OR TO ANY
EXTENT, THE COVENANT SHALL NOT BE RENDERED INVALID, BUT INSTEAD SHALL BE
AUTOMATICALLY AMENDED FOR SUCH LESSER TERM OR TO SUCH LESSER EXTENT, OR IN SUCH
OTHER DEGREE, AS MAY GRANT THE COMPANY THE MAXIMUM PROTECTION AND RESTRICTIONS
ON YOUR ACTIVITIES PERMITTED BY APPLICABLE LAW IN SUCH CIRCUMSTANCES. THE
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS CONTAINED IN THIS LETTER
AGREEMENT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH YOU SHALL HAVE
BEEN IN BREACH OF ANY OF SAID PROVISIONS.


 

You acknowledge that any violation of the confidentiality, non-competition or
non-solicitation provisions of this letter agreement would result in irreparable
injury to the Company, which are serious yet difficult to measure.  You
therefore agree to pay to the Company as liquidated damages a one-time amount
equal to three times the total amount of severance benefit paid to you pursuant
to this letter agreement in the event that you are found to have breached any of
the confidentiality, non-competition and non-solicitation provisions in this
letter agreement. You acknowledge and agree that the liquidated damages provided
for in this paragraph are fair and reasonable.  If the Company incurs and/or
seeks redress for any violation, you promise and agree to pay all costs, court
costs, fees and expenses, including actual attorney’s fees, incurred by the
Company to enforce this letter agreement and/or recover and collect damages for
any violation, whether or not litigation is commenced.

 

--------------------------------------------------------------------------------


 

7.               Return of Company Property — You confirm that you have returned
to the Company in good working order all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones and pagers), Company
identification, Company proprietary and confidential information and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

8.               Business Expenses and Compensation — You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company and that no other compensation is owed to you.

 

9.               Cooperation - You agree to make yourself available upon
reasonable notice from the Company or its attorneys to provide testimony as a
witness through declarations, affidavits, depositions or at a hearing or trial,
and to work with the Company in preparation for such event, and to cooperate
with any other reasonable request by the Company in connection with the
investigation, defense or prosecution of any mediation, arbitration,
administrative hearing, or lawsuit to which the Company is a party, currently
pending or filed after the Resignation Date.  If the Company so requests your
cooperation in connection with any legal matter then the Company agrees to pay
for any reasonable out-of-pocket expenses, such as economy class airfare or
lodging, that you incur in connection with assisting the Company, provided you
notify the Company in advance of what your reasonable expenses are expected to
be and receive prior written approval from the Company for such expenses.

 

10.         Non-Disparagement — To the extent permitted by all applicable laws,
you understand and agree that as a condition for payment to you of the severance
benefits, you shall not make any false, disparaging or derogatory statements in
public or private to any person, entity or media outlet regarding the Company or
the Released Parties, or about the Company’s or the Released Parties’ business
affairs, practices, products, services, and financial condition.

 

11.         Amendment — This letter agreement shall be binding upon the parties
and may not be abandoned, supplemented, changed or modified in any manner,
orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the parties
hereto.  This letter

 

--------------------------------------------------------------------------------


 

agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

12.         Waiver of Rights — No delay or omission by the Company in exercising
any right under this letter agreement shall operate as a waiver of that or any
other right.  A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.

 

13.         Validity — Should any provision of this letter agreement be declared
or be determined by any court (or arbitration tribunal) of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this letter
agreement.

 

14.         Confidentiality — To the extent permitted by law, you understand and
agree that the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you, your agents and your representatives and none
of the above shall be disclosed except to the extent required by federal or
state law or as otherwise agreed to in writing by an authorized agent of the
Company.

 

15.         Nature of Agreement — You understand and agree that this letter
agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

16.         Acknowledgments — You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, including Attachment A,
and that the Company advised you in writing to consult with an attorney of your
own choosing prior to signing this letter agreement.  You understand that you
may revoke this letter agreement for a period of seven (7) days after you sign
it, and that this letter agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period.  You understand and
agree that by entering into this letter agreement you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act (“ADEA”).  You understand
and agree that such waiver and release of claims under the ADEA does not apply
to any rights or claims that may arise under the ADEA after the date of
execution of this letter agreement, and that nothing in this letter agreement
prohibits you from challenging the validity of this letter agreement’s waiver
and release of claims under the ADEA.  You also understand and agree that you
have received consideration beyond that to which you were previously entitled.

 

--------------------------------------------------------------------------------


 

17.         Voluntary Assent — You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You state and represent that you
have had an opportunity to discuss fully and review the terms of this letter
agreement, including Attachment A, with an attorney.  You further state and
represent that you have carefully read this letter agreement, including
Attachment A, understand the contents herein, freely and voluntarily assent to
all of the terms and conditions hereof, and sign your name of your own free act.

 

18.         Enforcement and Consequences of Breach — Employee agrees that if he
breaches any provision of this Agreement, then the Company shall be entitled to
recover from him damages flowing from such breach, Employee will not be entitled
to any of the Retention Benefits described in paragraph 2 above, and Employee
will be liable for the costs and attorneys’ fees that the Company and other
Released Parties incur in any action arising as a result of his breach, to the
maximum extent permitted by law.  However, nothing in this Agreement will
interfere with Employee’s right to challenge the enforceability of this
Agreement’s release of claims under the ADEA, and Employee shall not be required
to tender back payments made to Employee nor will Employee be liable for the
costs and attorneys’ fees that the Company and other Released Parties incur in
connection with a challenge by Employee of the release of claims under the ADEA.

 

19.         Applicable Law and Consent to Jurisdiction — This letter agreement
shall be interpreted and construed solely by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws provisions.  You hereby
irrevocably submit to and acknowledge and recognize the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in the Commonwealth of Massachusetts (which courts, for purposes of this
letter agreement, are the only courts of competent jurisdiction), over any suit,
action or other proceeding arising out of, under or in connection with this
letter agreement or the subject matter hereof.

 

20.         Non-PRC Employee Status — As an employee/officer of Watts Water
Technologies, Inc. incorporated in the Commonwealth of Massachusetts of the
United States, you undertake not to claim or enjoy any PRC employee status or
any rights, privileges, benefits or entitlements associated with such status, or
to initiate any legal proceedings, under the PRC laws or regulations,
notwithstanding your primary office in the PRC or your registration with any PRC
authorities as an expatriate employee (seconded to the PRC) for PRC work permit
application and/or tax registration purposes, and will indemnify the Company
against any claims or liabilities, losses or damages, expenses or penalties
resulting from your breach of this undertaking.

 

--------------------------------------------------------------------------------


 

21.         Entire Agreement — This letter agreement, including Attachment A,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your resignation of employment with the Company,
your severance benefits and the settlement of claims against the Company, except
as provided in Paragraph 4 above, and cancels all previous oral and written
negotiations, agreements, commitments and writings (including, but not limited
to, the offer letter issued by Watts Water Technologies, Inc. on Nov. 21, 2007
and accepted by you on Nov. 28, 2007, and all other employment documents  that
may have been issued to you by Watts Water Technologies, Inc. or any of its
subsidiaries) in connection therewith.  This letter agreement may be executed in
several counterparts, each of which is deemed an original but all of which
constitute one and the same instrument, and delivery of an executed counterpart
by fax or e-mail shall be equally effective as delivery of a manually executed
counterpart of this letter agreement.

 

If you have any questions about the matters covered in this letter agreement,
please call Gregory Michaud at 978-689-6043.

 

Very truly yours,

 

Watts Water Technologies, Inc. (also for and on behalf of its subsidiaries)

 

 

By:

/s/ Gregory J. Michaud

 

 

Name:

Gregory J. Michaud

 

Title:

Executive Vice President, Human Resources

 

 

I hereby agree to the terms and conditions set forth above and in Attachment A. 
I have been given at least twenty-one (21) days to consider this letter
agreement (including Attachment A) and I have chosen to execute this on the date
below.  I have been advised to consult an attorney before signing this letter
agreement.  I acknowledge that I have not relied on any representation or
statement other than those contained in this letter agreement.  I intend that
this letter agreement will become a binding agreement between the Company and me
if I do not revoke my acceptance in seven (7) days.

 

 

/s/ Josh C. Fu

 

July 8, 2009

Josh C. Fu

 

Date

 

 

 

To be returned by July 8, 2009

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SEVERANCE BENEFIT

 

1.               The Company will pay you $106,125, less all applicable taxes
and withholdings (including, but not limited to, PRC taxes and withholdings). 
This payment will be paid in one lump sum in accordance with the Company’s
normal payroll practices, but in no event earlier than the eighth (8th) day
after execution, timely return, and non-revocation of this letter agreement.  At
your request, the Company will pay this amount to you in China in Renminbi using
the exchange rate on the day the conversion or comparison is made.

 

2.               The Company will pay you $106,125, less all applicable taxes
and withholdings (including, but not limited to, PRC taxes and withholdings). 
This second payment will be paid in one lump sum nine months after the date of
execution of this letter agreement provided that this letter agreement is timely
executed, you do not revoke your acceptance, and the letter agreement becomes
binding between you and the Company.  At your request, the Company will pay this
amount to you in China in Renminbi using the exchange rate on the day the
conversion or comparison is made.

 

3.               Effective as of the Resignation Date, if you elect to continue
receiving group health coverage pursuant to the federal “COBRA” law, 29 U.S.C. §
1161 et seq., during the nine month period from July 1, 2009 through March 31,
2010, the Company will pay the full COBRA costs associated with the medical and
dental coverage you have elected.  The remaining balance of any COBRA premium
costs after this nine month period, shall be paid by you on a monthly basis for
as long as, and to the extent that, you remain eligible for COBRA continuation.
You should consult the COBRA materials to be provided by the Company for details
regarding these benefits.

 

4.               The Company will waive any and all claims for repayment of
$72,237 in overpayments of your base salary for the ten month period between
September 2008 and June 2009 provided that this letter agreement is timely
executed, you do not revoke your acceptance, and the letter agreement becomes
binding between you and the Company.

 

--------------------------------------------------------------------------------

 